Case 1:20-cv-04336-MKV Document 23-7 Filed 10/06/20 Page 1 of 2




                  Exhibit 7
        Case 1:20-cv-04336-MKV Document 23-7 Filed 10/06/20 Page 2 of 2




From: Lukas Macniak <Lukas@abrbuilders.com>
Date: May 6, 2019 at 1:27:16 PM EDT
To: MW <mw@ltncor.com>
Cc: Bolek Ryzinski <Bolek@abrbuilders.com>
Subject: clarkson


Hi Mark,

Thank you for taking the time to meet with us. We both discussed how we can
move forward with the construction, but we feel like we are not in the position to
capitalize and finish the project at this point. Although, we never had a formal
contract, we want to suggest you look for another GC to finish the job in a timely
manner.
We also are here to help with any matter we can, with your building, Bolek can
also stay on the project as Architect of record.

Thank you

Lukas Macniak
V- President
ABR Builders LLC
39 West 38th Street, Suite 1100W
New York NY 10018
T. 212-686-1407 ext.102
F. 212-686-1455

lukas@abrbuilders.com
